Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the request for continued examination filed on 03/03/2022.
	Currently, claims 13-20 are pending with claims 1-12 being withdrawn as being drawn to a non-elected group.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2020/0373383 published 11/26/2020 but having a provisional filing date/effective filing date back to 05/22/2019 which has good written description of the embodiment used below).  
As to claim 13, Zhang shows a device (see main embodiment in 2A with a simplified view in Fig. 2B and then the office will use for the normal designations of parts the Fig. 2c cutaway embodiment for most claims below but will use the Fig. 2d variation species cutaway embodiment for 17 specifically; note for all designations below the provisional document appears to provide good written description but the office will make the designations below in the pgpub document for ease or reading) comprising: 
a buffer layer (see buffer layer of GaN layers 11 and 12 here designated together; [0038-0039] note GaN for 11 and GaN embodiment for 12) on a substrate (note substrate 10; [0038]), 
wherein a bottom surface of the buffer layer directly contacts the substrate (note the bottom surface of 11+12 together has a lowermost surface that is the lowermost surface of 11 and it touches 10) and a top surface of the buffer layer comprises ridges extending along a first direction (see the top surface of 11+12 having the top surface of 12 that has “elevated body parts or structure” that have ridges running in the left-right direction; this is easiest to see in Fig. 2B); 
a p-type semiconductor layer extending along a second direction on the substrate (note the p-type layer 15 here extending along the direction that runs down the A-A’ cut; [0040]; note here the office is using the embodiment where 15 is p-GaN in [0040]); 
a barrier layer between the buffer layer and the p-type semiconductor layer (see barrier layer 13 between 11+12 and 15 at least around its lower corners; [0039]); and 


As to claim 14, Zhang shows a device further comprising a gate electrode on the p-type semiconductor layer (see gate electrode 17 on the part 15; [0041]).

As to claim 15, Zhang shows a device wherein the gate electrode comprises metal (see metal used for 17 in [0042]).

As to claim 16, Zhang shows a device wherein the source electrode and the drain electrode are extending along the second direction (note 16 and 18 extend along the A-A’ direction into the page to the right a bit/out of the page to the left a bit in Fig. 2A’s view).  

As to claim 17, Zhang shows a device (note for claim 17 specifically the office will use the Fig. 2D variant species for the A-A’ cutaway) further comprising a passivation layer (note the layer 19 being SiN; [0042] in Fig. 2d embodiment) around the p-type semiconductor layer and between the ridges (note this part is around 15 and is between the ridges noted above in layer 11+12, although it does not extend down into the gaps between the ridge sidewalls).  

As to claim 18, Zhang shows a device wherein the buffer layer comprises GaN (note the buffer layer 11+12 includes GaN as noted above).



As to claim 20, Zhang shows a device wherein the barrier layer comprise AlxGa1-xN (see AlGaN embodiment in [0039] for 13).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 03/03/2022, with respect to the previous grounds of rejection have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn, although new grounds of rejection are pending as noted above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/GRANT S WITHERS/               Primary Examiner, Art Unit 2891